Opinion by
Judge Pryor :
In this case the appellees are in the possession of an estate charged with the support and maintenance of the appellant, and they present as a defense to her right of recovery her mere promise or agreement in writing with their ancestor to take less than she is entitled to receive.
The agreement, if it can be called such, is without consideration, and if there was a consideration, the party owning the estate and who accepts it under a devise that requires him to support and maintain another out of it, would not be allowed to make such an unconscionable bargain.
The judgment is reversed and cause remanded with directions to ascertain a reasonable sum for the support and maintenance of the appellant, and make the same a charge upon the estate devised, the allowance to be made from the death of S. W. Hillis.
Judgment reversed and cause remanded for further proceedings consistent with this opinion.